          Case 2:19-cv-05905-HB Document 11 Filed 07/08/20 Page 1 of 5



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    BRANDON HOWARD                       :
                                         :            CIVIL ACTION
          v.                             :
                                         :
    MICHAEL RIHL                         :             NO. 19-5905
                                         :


                                  MEMORANDUM

Bartle, J.                                            July 8, 2020

               Pro se plaintiff Brandon Howard brings this action

against defendant Michael Rihl, a Bensalem Township police

officer.1      Plaintiff alleges violations pursuant to 42 U.S.C.

§ 1983 under a “state created danger” theory of liability, along

with ancillary state law claims of intentional infliction of

emotional distress, abuse of process, and negligence.           Before the

Court is the motion of defendant Michael Rhil (“Officer Rihl”) to

dismiss the complaint against him for failure to state a claim

under Rule 12(b)(6) of the Federal Rules of Civil Procedure, or in

the alternative, a motion for a more definite statement pursuant to

Rule 12(e) of the Federal Rules of Civil Procedure, which states


1    Plaintiff also sued: Ted Krimmel, the Bensalem Chief of
Police; the Bensalem Police Department; the “Bensalem Police
Comm.”; Brian Hessenthaler, identified as the Chief Operating
Officer of Bucks County; Paul K. Lagana, Warden of Bucks County
Prison; the Bucks County District Attorney’s Office; and David
Heckler, a former District Attorney of Bucks County. On January
15, 2020, this Court issued a Memorandum and Order dismissing
claims against all defendants other than Michael Rihl. See Doc.
No. 6.
        Case 2:19-cv-05905-HB Document 11 Filed 07/08/20 Page 2 of 5



that “[a] party may move for a more definite statement of a

pleading to which a responsive pleading is allowed but which is

so vague or ambiguous that the party cannot reasonably prepare a

response.”

                                    II

            The following facts are alleged in the complaint and are

taken as true for present purposes.       Plaintiff Brandon Howard,

formerly a pretrial detainee housed at the Bucks County Prison

(“BCP”), alleges that he was arrested by Officer Rihl in the summer

of 2019 after “culmination of several years of harassment by the

officer.”    Howard claims that Officer Rihl “threatened to make

[his] life miserable while he was ‘locked up’ because of a physical

altercation that occurred at the time of arrest and the hostile

exchange of words.”

            The complaint also alleges that while Howard was

detained at the BCP, he was approached by another inmate named

“Spade” who told Howard that he was in possession of a form signed

by Officer Rihl naming Howard as a confidential informant for the

BCP.   Howard asserts that the form “circulated throughout [BCP] and

became the source of several fights and assaults” against him.         As

a result, he was placed in punitive segregation.        He was later

transferred to the Philadelphia Prison System, but the allegation

that he was a confidential informant “followed him” resulting in

several more fights, assaults and his placement in punitive

                                    -2-
         Case 2:19-cv-05905-HB Document 11 Filed 07/08/20 Page 3 of 5



segregation.    Howard claims that Officer Rihl “create[d] a hostile

and dangerous atmosphere” for him within BCP and “acted in a manner

with intent to harm or intent to place him unreasonably at risk of

harm.”    Howard seeks injunctive relief that Officer Rihl be

“investigated and removed” as a police officer.

                                     III

            When reviewing a motion to dismiss under Rule

12(b)(6), the court “accept[s] as true all allegations in

plaintiff’s complaint as well as all reasonable inferences that

can be drawn from them, and [the court] construes them in a

light most favorable to the non-movant.”          Tatis v. Allied

Interstate, LLC, 882 F.3d 422, 426 (3d Cir. 2018) (internal

quotations omitted).      “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its

face.’”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

Although a complaint need not contain detailed factual

allegations, a plaintiff’s obligation to provide the grounds of

his entitlement to relief requires more than labels and

conclusions, and a mere formulaic recitation of the elements of

a cause of action will not do.        Twombly, 550 U.S. at 555.         Thus,

the factual allegations must be sufficient to raise a

plaintiff’s right to relief above a speculative level, such that

                                     -3-
      Case 2:19-cv-05905-HB Document 11 Filed 07/08/20 Page 4 of 5



the court may “draw the reasonable inference that the defendant

is liable for the misconduct alleged.”       Ashcroft v. Iqbal, 556

U.S. 662 (2009) (citing Twombly, 550 U.S. at 556).

         We apply less stringent standards to the pleadings of

pro se litigants such as Howard.       Haines v. Kerner, 404 U.S.

519, 521 (1972); Mala v. Crown Bay Marina, Inc., 704 F.3d 239,

244 (3d Cir. 2013).

                                  IV

         Howard asserts claims against Officer Rihl in both his

official and individual capacity.       We previously dismissed all

claims against Officer Rhil in his official capacity under

Section 1915(e)(2)(B).    See Doc. No. 6.     The “individual

capacity” claim against Officer Rihl asserts Section 1983

liability based on a state created danger theory.

         To establish a claim under the state created danger

theory, a plaintiff must show that:       (1) the harm ultimately

caused was foreseeable and fairly direct; (2) a state actor

acted with a degree of culpability that shocks the conscience;

(3) a relationship between the state and the plaintiff existed

such that the plaintiff was a foreseeable victim of the

defendant’s acts, or a member of a discrete class of persons

subjected to the potential harm brought about by the state’s

actions, as opposed to a member of the public in general; and

(4) a state actor affirmatively used his or her authority in a

                                  -4-
       Case 2:19-cv-05905-HB Document 11 Filed 07/08/20 Page 5 of 5



way that created a danger to the citizen or that rendered the

citizen more vulnerable to danger than had the state not acted

at all.   See Bright v. Westmoreland Cty., 443 F.3d 276, 281

(3d Cir. 2006).

          The complaint is devoid of any allegation that Officer

Rihl had any responsibility for providing the form that allegedly

listed Howard as a confidential informant to the unidentified

inmate “Spade.”   Officer Rihl’s mere signature on the form does not

establish that he supplied the form to “Spade” or that his actions

were intentional.    In addition, defendant claims that he is

entitled to qualified immunity.     Our Court of Appeals has held that

a Rule 12(e) motion for a more definite statement should be granted

where, as here, the complaint does not disclose the facts

underlying a plaintiff’s claim for relief so that defendant may be

reasonably able to “frame a proper, fact-specific qualified

immunity defense.”    See Thomas v. Independence Tp., 463 F.3d 285,

301 (3d Cir. 2006).

          The Court will deny without prejudice the defendant’s

motion to dismiss for failure to state a claim and grant

defendant’s motion under Rule 12(e) for a more definite statement

of plaintiff’s claims.    Pursuant to Rule 12(e), the Court grants

plaintiff 20 days to file such a statement.      If plaintiff fails

timely to file a more definite statement, the Court will dismiss

this action without prejudice.

                                   -5-
